Citation Nr: 1629349	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance. 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office and Pension Center (RO) in Minneapolis, Minnesota.  Jurisdiction over the claims file was subsequently transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks special monthly pension on the basis of the need for aid and attendance.  In the April 2014 Statement of the Case (SOC), the RO noted that the evidence it had reviewed included VA treatment records for the period from November 1998 to March 2014.  However, the Board's review of the electronic record reveals that neither Virtual VA (VVA) nor the Veterans Benefits Management System (VBMS) contains VA treatment records dating earlier than August 2012.  The records cited in the SOC should be associated with the electronic record for the Board's review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from November 1998 to August 2012, and associate them with the electronic record.  

If, after making reasonable efforts to obtain any outstanding records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the SOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



